This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NEW MEXICO PSYCHIATRIC
 3 SERVICES CORP.,

 4          Plaintiff-Appellee,

 5 v.                                             No. 33,498

 6 STATE OF NEW MEXICO
 7 HUMAN SERVICES DEPARTMENT,

 8          Defendant-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 Raymond Z. Ortiz, District Judge

11 Davis & Gilchrist, P.C.
12 Bryan J. Davis
13 Albuquerque, NM

14 for Appellee

15 N.M. Human Services Department
16 Raymond W. Mensack
17 Santa Fe, NM

18 for Appellant

19                                 MEMORANDUM OPINION

20 HANISEE, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed, and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.



5
6                                      J. MILES HANISEE, Judge

7 WE CONCUR:


8
9 RODERICK T. KENNEDY, Chief Judge


10
11 JONATHAN B. SUTIN, Judge




                                         2